Title: 19th.
From: Adams, John Quincy
To: 


       Rose early this morning.
       The booths and tents before the colleges continue standing as yet, but the chief of the genteel company is gone. From the contrast between the appearance of objects yesterday and this day, every thing looks at present dull: and the idea of bidding a long and last adieu to all my classmates and fellow students, and of quitting these scenes so pleasing to the heart; presses upon me with double force at this time: I endeavoured however to shake off these unpleasing Sensations, by frequently changing the scene and the company. Breakfasted and dined with Mr. Andrews, and pass’d a sociable evening at Mr. Wigglesworth’s.
      